DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities: claim 5 recites "the rotary rod". There is insufficient antecedent basis for this limitation in claim 5 or claim 1. Claim 5 is interpreted as intended to depend from claim 4, which recites “a rotary rod”. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US-10919382-B2) in view of Ciarmatori (WO-2019115288-A1).

With regards to claim 1, Kato discloses an apparatus (10 Figure 1) for opening/closing a fuel lid (5 Figure 1) of a vehicle (1a Figure 1), the apparatus comprising: 
a housing (15 Figure 3); 
a push rod (40 Figure 4) disposed in the housing and configured to reciprocate between an open position (40 Figure 9) in which the fuel lid of the vehicle is opened and a closed position (40 Figure 10) in which the fuel lid of the vehicle is closed; and 
a locking part (83 Figure 2) configured to lock the push rod such that the push rod does not move from the closed position to the open position (Col 7 Para 3), wherein the locking part includes: 
a drive motor (70 Figure 2) disposed in the housing and configured to rotate in forward and reverse directions to correspond to the open position and the closed position (Col 5 Para 4). 
Kato does not disclose a pinion gear.
However, Ciarmatori a similar apparatus (100 Figure 1) for opening/closing a fuel lid of a vehicle (Abstract), comprising a locking part (6 Figure 5) that includes a linear moving body (60 Figure 3), a locking recess (37 Figure 10), and drive motor (200 Figure 3). The locking part of Ciarmatori has a more compact design and allows the drive motor to be oriented parallel to the push rod, which further reduces the necessary dimensions of the apparatus housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the components of the locking part of Kato with those of Ciarmatori. One would have been motivated to make this replacement to achieve a more compact opening/closing apparatus.
Thus, Kato in view of Ciarmatori teaches a locking part (6 Figure 5 – Ciarmatori) configured to lock the push rod (40 Figure 4 – Kato) such that the push rod does not move from the closed position to the open position (Page 12 Lines 7-15 – Ciarmatori), wherein the locking part includes: 
a drive motor (200 Figure 3 – Ciarmatori) disposed in the housing and configured to rotate in forward and reverse directions to correspond to the open position and the closed position (Page 12 Lines 7-15 – Ciarmatori);
a pinion gear (202 Figure 5 – Ciarmatori) mounted on a shaft (201 Figure 3 – Ciarmatori) of the drive motor and configured to rotate in the forward and reverse directions; 
a linear moving body (60 Figure 3 – Ciarmatori) comprising a plurality of gear teeth (65 Figure 5 – Ciarmatori) configured to be engaged with the pinion gear in one direction and a locking protrusion (61 Figure 3 – Ciarmatori) protruding toward the push rod, the linear moving body being configured to linearly reciprocate by the rotation of the pinion gear in the forward and reverse directions (Page 12 Lines 7-15 – Ciarmatori); 
a locking recess (37 Figure 10 – Ciarmatori) formed on a portion of an outer circumferential surface (replacing locking groove 47, Figure 4 – Kato) of the push rod (40 Figure 4 – Kato), the locking protrusion configured to be locked to or unlocked from the locking recess; and 
a guide part (body portion 10 of housing 1, Figure 3 – Ciarmatori) configured to guide linear reciprocation of the linear moving body in a direction crossing an axis line of the push rod (Page 7 Lines 10-14 – Ciarmatori).

With regards to claim 2, Kato in view of Ciarmatori teaches the apparatus of claim 1, wherein the guide part (body portion 10 of housing 1, Figure 3 – Ciarmatori) includes: 
a guide protrusion (17 Figure 5 – Ciarmatori) protruding from one of the housing (1 Figure 3 [see also Figure 5] – Ciarmatori) and the linear moving body along a direction (left/right Figure 5 – Ciarmatori) crossing the push rod; and 
a guide track (62 Figure 5 – Ciarmatori) disposed on the other of the housing and the linear moving body (60 Figure 5 – Ciarmatori) along the direction crossing the push rod and configured to guide a movement of the guide protrusion (into to locked position of Figure 11, Page 7 Lines 22-24 – Ciarmatori).

With regards to claim 3, Kato in view of Ciarmatori teaches the apparatus of claim 1, wherein the linear moving body (60 Figure 5 – Ciarmatori) has a gear receiving hole (hole in 60 containing teeth 65 and pinion 202, Figure 3 and Figure 5 – Ciarmatori) formed therein and configured to receive the pinion gear (202 Figure 5 – Ciarmatori), the gear receiving hole having a long hole shape (Figure 5 – Ciarmatori), and wherein the plurality of gear teeth (65 Figure 5 – Ciarmatori) are formed on an entire inner surface of the gear receiving hole except for one side  (top side, Figure 5 – Ciarmatori) of the gear receiving hole.

With regards to claim 4, Kato in view of Ciarmatori teaches the apparatus of claim 1, further comprising: 
a rotary rod (32 Figure 3 – Kato) disposed in the housing (15 Figure 3 – Kato) and configured to turn the push rod (40 Figure 2 – Kato) relative to the housing when the push rod repeatedly moves between the open position (40 Figure 9 – Kato) and the closed position (40 Figure 10 – Kato), 
wherein a helical path (67 Figure 8B – Kato) is formed on an outer circumference (33 Figure 3 – Kato) of the rotary rod to correspond to a linear travel distance of the push rod for the open position and the closed position (Col 8 Para 4), and 
wherein the push rod has a tappet (50 Figure 4 – Kato) formed on the outer circumferential surface thereof, the tappet being configured to move along the helical path to turn the push rod (Figure 8B, Col 8 Para 4).

With regards to claim 5, Kato in view of Ciarmatori teaches the apparatus of claim 1, further comprising: 
an elastic member (55 Figure 2 – Kato) disposed inside the rotary rod (32 Figure 2 – Kato) and the push rod (40 Figure 2 – Kato) and configured to exert an elastic force on the push rod to move the push rod to the open position (Col 4 Lines 62-63 – Kato).

With regards to claim 7, Kato discloses an apparatus (10 Figure 1) for opening/closing a fuel lid (5 Figure 1) of a vehicle (1a Figure 1), the apparatus comprising: 
a housing (15 Figure 3); 
a push rod (40 Figure 4) disposed in the housing and configured to reciprocate between an open position (40 Figure 9) in which the fuel lid of the vehicle is opened and a closed position (40 Figure 10) in which the fuel lid of the vehicle is closed; 
a drive motor (70 Figure 2) disposed in the housing and configured to rotate in forward and reverse directions to correspond to the open position and the closed position (Col 5 Para 4); 
Kato does not disclose a pinion gear.
However, Ciarmatori a similar apparatus (100 Figure 1) for opening/closing a fuel lid of a vehicle (Abstract), comprising a locking part (6 Figure 5) that includes a linear moving body (60 Figure 3), a locking recess (37 Figure 10), and drive motor (200 Figure 3). The locking part of Ciarmatori has a more compact design and allows the drive motor to be oriented parallel to the push rod, which further reduces the necessary dimensions of the apparatus housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the components of the locking part of Kato with those of Ciarmatori. One would have been motivated to make this replacement to achieve a more compact opening/closing apparatus.
Thus, Kato in view of Ciarmatori teaches a drive motor (200 Figure 3 – Ciarmatori) disposed in the housing and configured to rotate in forward and reverse directions to correspond to the open position and the closed position (Page 12 Lines 7-15 – Ciarmatori);
a pinion gear (202 Figure 5 – Ciarmatori) mounted on a shaft (201 Figure 3 – Ciarmatori) of the drive motor and configured to rotate in the forward and reverse directions; 
a linear moving body (60 Figure 3 – Ciarmatori) comprising a plurality of gear teeth (65 Figure 5 – Ciarmatori) configured to be engaged with the pinion gear in one direction and a locking protrusion (61 Figure 3 – Ciarmatori) protruding toward the push rod, the linear moving body being configured to linearly reciprocate by the rotation of the pinion gear in the forward and reverse directions (Page 12 Lines 7-15 – Ciarmatori); and 
a locking recess (37 Figure 10 – Ciarmatori) formed on a portion of an outer circumferential surface (replacing locking groove 47, Figure 4 – Kato) of the push rod, the locking protrusion configured to be locked to or unlocked from the locking recess (Page 12 Lines 7-15 – Ciarmatori).

With regards to claim 8, Kato in view of Ciarmatori teaches the apparatus of claim 7, further comprising: 
a guide part (body portion 10 of housing 1, Figure 3 – Ciarmatori) configured to guide linear reciprocation of the linear moving body in a direction crossing an axis line of the push rod (Page 7 Lines 10-14 – Ciarmatori).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ciarmatori in further view of Cavalie (DE-102017106606-A1).

With regards to claim 6, Kato in view of Ciarmatori teaches the apparatus of claim 1.
Kato in view of Ciarmatori does not teach a damper.
However, Cavalie discloses a similar apparatus (3 Figure 3B) for opening/closing a fuel lid (1 Figure 3B) of a vehicle including a locking part comprising a linear moving body (5 Figure 3B). Cavalie further teaches that the linear moving body “can also be equipped with a damper in order to ensure noise dampening” (Para 0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the damper of Cavalie to the modified locking part and housing of Kato. One would have been motivated to add a damper between the linear moving body and housing to reduce noise and impact caused by operation of the apparatus.
Thus, Kato in view of Ciarmatori in further view of Cavalie teaches the apparatus further comprising: a damper (Para 0018 – Cavalie) disposed on an end portion of the linear moving body (left end of 60, Figure 5 – Ciarmatori) and configured to relieve impact when the linear moving body collides with the housing (15 Figure 3 – Kato), the end portion of the linear moving body being on the opposite side (right end of 60, Figure 5 – Ciarmatori) to the locking protrusion (l61 Figure 5 – Ciarmatori).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20210071448-A1: A related vehicle fuel door latch.
US-20200123817-A1: A related vehicle fuel door latch.
US-10691160-B2: A related vehicle fuel door latch.
WO-2020040222-A1: A related vehicle fuel door latch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675